Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                          Nos. 12-PR-436 and 12-PR-1582

                             IN RE EDWARD T. SMITH;

                          BRUCE E. GARDNER, APPELLANT.

                          Appeals from the Superior Court
                            of the District of Columbia
                                   (CON-101-58)

                       (Hon. Peter H. Wolf, Trial Judge)
                     (Hon. Ronald P. Wertheim, Trial Judge)

(Submitted June 4, 2013                             Decided September 18, 2014)

      Bruce E. Gardner, pro se.

       Irvin B. Nathan, Attorney General for the District of Columbia, Todd S. Kim,
Solicitor General, Donna M. Murasky, Deputy Solicitor General, and Stacy L.
Anderson, Senior Assistant Attorney General, were on the brief for the District of
Columbia.

      Before FISHER and EASTERLY, Associate Judges, and FARRELL, Senior
Judge.

      FISHER, Associate Judge: Appellant Bruce E. Gardner challenges the denial

of his requests for compensation, claiming that because he was appointed as

“conservator” of Edward T. Smith after D.C. Code § 21-1501 had been repealed

and because he performed the duties of a guardian and conservator as described in
                                         2


D.C. Code §§ 21-2047 and 21-2070 (the Guardianship Act), he is eligible to

receive compensation from the Guardianship Fund. We conclude that Mr. Gardner

is not eligible to receive compensation from the Guardianship Fund for services

rendered under his original appointment in 1998, but he is eligible to receive

compensation from the Fund in connection with his 2010 appointment as

conservator of the person.



                                I.   Background



      The underlying case has a long and confusing procedural history which

began in 1958; Mr. Smith died in 2013.         During the intervening years, the

governing statutes were repealed and superseded, and it is fair to say that the

transition to the new law did not occur seamlessly. At times, it appears, titles

given to the fiduciary were not used with precision. Nevertheless, the various trial

judges and Mr. Gardner acted in good faith to provide the services Mr. Smith

needed.



                   A. Mr. Smith’s Civil Commitment in 1958
                                        3


      In January 1958 a petition for the civil commitment of Mr. Smith was filed

in the United States District Court for the District of Columbia. After holding a

hearing and considering affidavits from persons familiar with Mr. Smith, and

taking into account the recommendations of physicians and the Commission on

Mental Health, the court found that Mr. Smith was of “unsound mind and in need

of treatment in a hospital for his mental condition.” See D.C. Code §§ 21-301 to -

333 (1951) (repealed); see also United States v. Snyder, 689 F.2d 1067, 1076 (D.C.

Cir. 1982) (“Under the statutory scheme existing at the time, a decree of „unsound

mind‟ was synonymous with a determination of insanity.”). The court ordered that

Mr. Smith be committed to Saint Elizabeths Hospital “until he may be safely

discharged therefrom, or transferred to a veterans facility.” Hoping to recover

some of the costs of care and treatment from Mr. Smith‟s estate, the District of
                                          4


Columbia petitioned for the appointment of a “committee.”1 The court appointed

John B. Perna as “committee of the person and estate of Edward T. Smith.”2



      In 1962 Mr. Smith was transferred to a veterans‟ hospital in New Jersey, but

Mr. Perna continued to serve as committee.               In 1972, following court

reorganization, the case was transferred from the District Court to the Superior

Court of the District of Columbia. The same year, Mr. Smith absconded from the

veterans‟ hospital in New Jersey. He was located at the Promenade Hotel for

Adults in New York three years later. Shortly thereafter, he was moved to Pilgrim

Psychiatric Center, a New York State mental hospital, and was eventually

relocated to an extended care facility in New York. The record makes clear that



      1
         In this context, a “committee” is the “person or persons who are invested,
by order of the proper court, with the guardianship of the person and estate of one
who has been adjudged a lunatic.” Black’s Law Dictionary, 342 (4th ed. 1968).
The statute in effect at that time provided that the court had “full power and
authority to superintend and direct the affairs of persons non compos mentis . . .
and to make such orders and decrees for the care of their persons . . . as to the court
may seem proper.” D.C. Code § 21-301 (1951) (repealed). The court also had the
authority to appoint a committee to “account for all profit and increase of the estate
of such person and the annual value thereof.” Id.
      2
         Mr. Perna was not, and apparently could not have been, appointed as
Mr. Smith‟s guardian or conservator under the statutes as then written. Guardians
were generally only available to infants and minors, and conservators were only
available to those with “mental weakness (not amounting to unsoundness of
mind).” D.C. Code §§ 21-101 to -130 (1951), -501 (1958 Supp.).
                                          5


Mr. Perna made arrangements for Mr. Smith‟s welfare, and did much more than

simply account for the receipts and expenses of his estate.



      Mr. Perna continued to serve until 1997, when he was “hospitalized and . . .

unable to perform his duties as committee.” As a result, the Superior Court

appointed Cheryl Mout Taylor as “[c]onservator of the person and estate of

Edward T. Smith” on October 27, 1997. The court did not cite the statutory

authority for the appointment. In 1964, the law which authorized Mr. Perna‟s

appointment as committee had been repealed by the District of Columbia

Hospitalization of the Mentally Ill Act, Pub. L. No. 88-597, 78 Stat. 944 (1964)

(popularly known as “the Ervin Act”), and a few years later, the new statute was

amended. However, each of these legislative actions included a savings clause

which will be discussed in more detail below.



      When Congress repealed the statute which authorized the appointment of a

committee, it also amended the conservatorship statutes. See D.C. Code §§ 21-

1501 to -1507 (1967). But these new conservatorship statutes in Chapter 15 only

applied to those with “mental weakness not amounting to unsoundness of mind.”

D.C. Code § 21-1501. In 1981, the Code was again amended, but the laws

governing committees, conservators, and guardians remained essentially
                                         6


unaffected; rather, the relevant changes reflected the reorganization of the courts.

See, e.g., D.C. Code § 21-564 (b) (1981) (changing supervision from the District

Court to the Superior Court). Then, in 1987, the Guardianship Act was enacted,

repealing the statutes in Chapter 15 which governed conservatorships. D.C. Code

§§ 21-2001 to -2085. Its purpose was to “establish a comprehensive system of

guardianship and conservatorship proceedings to deal with a wide range of legal

problems which arise from varying degrees of adult physical and mental

incapacity.” Report of the Council, Committee on the Judiciary, on Bill 6-7, at 2

(June 18, 1986).      Among other things, the Guardianship Act “separates the

concepts of property and personal management and establishes a range of

alternatives for each.” Id. at 3.



                       B. Mr. Gardner’s 1998 Appointment



      In April 1998 Ms. Taylor‟s appointment was vacated because she failed to

post the required surety, and on May 4, 1998, Judge Haywood appointed Bruce E.

Gardner as “conservator of Edward T. Smith, adult ward.” This order was issued

by handwriting “Bruce E. Gardner, Esq.” and “conservator” into blanks provided

on a preprinted form, but it did not identify the source of the court‟s authority to

make the appointment. The corresponding Certificate of Appointment, issued by
                                         7


the Register of Wills, indicates that Mr. Gardner was appointed “successor

conservator pursuant to the provisions of the D.C. Code 21-1501 et seq. (1981

[ed.]) of the estate of Edward T. Smith,” notwithstanding that this statute had

already been repealed by the time of Mr. Gardner‟s appointment and that this

statute only applied to a person who was “unable, by reason of . . . mental

weakness not amounting to unsoundness of mind, properly to care for his

property.” D.C. Code § 21-1501 (1981). Mr. Smith, of course, had been found to

be “of unsound mind.”3



       On January 16, 2001, Mr. Gardner petitioned the court to terminate the

conservatorship, representing that there were no additional assets to recover,

Mr. Smith‟s VA benefits were being sent directly to the psychiatric facility in New

York, and Mr. Gardner had been inactive since recovering certain assets for the

estate. Ultimately, the court denied this request. It was not until April 7, 2009,

that a hearing was held to “explore options to be taken by the conservator towards

      3
         D.C. Code § 21-564 (b) provided that a person who had been hospitalized
by “judicial decree” prior to September 15, 1964, “shall, upon the expiration of the
one-year period immediately following September 15, 1964, be deemed to have
been restored to legal capacity unless, within the one-year period, affirmative
action is commenced to have the person adjudicated mentally incompetent by a
court of competent jurisdiction.” There is nothing in the record to indicate that the
Superior Court took notice of this provision or considered Mr. Smith no longer to
be of “unsound mind.” Nor does the record reflect that any “affirmative action”
was taken to have Mr. Smith once again “adjudicated mentally incompetent.”
                                         8


the possible termination or closure and potential transfer of this former law

conservatorship proceeding to an Intervention (INT) or Supplemental Needs Trust

(SNT) case type proceeding, including whether a guardian should be appointed for

the ward.” About a month later, another hearing was held, and Mr. Gardner was

ordered to file a petition for intervention. On May 22, 2009, Mr. Gardner filed the

petition with the Register of Wills and, according to Mr. Gardner, the petition was

mailed to the ward at the nursing home in New York. Nevertheless, on July 30,

2009, the petition was dismissed because Mr. Smith had not been personally

served. See D.C. Code § 21-2042.



                      C. Mr. Gardner’s New Appointment



      On June 7, 2010, the court held a hearing to determine whether the

conservatorship should be terminated. During this hearing, an Assistant Deputy

Register of Wills explained that there was no evidence in the record “that there was

ever a conservator for the person of the ward,” and it was necessary to appoint a

conservator of the person to make medical decisions on behalf of Mr. Smith.

However, because personal service could not be obtained, a new intervention

proceeding could not be initiated. This created a “conundrum.” To ensure that the

ward had a fiduciary to make medical decisions on his behalf, the deputy suggested
                                         9


that the court issue “an order specifically appointing a conservator of the person”

with the power to make full medical decisions on the ward‟s behalf.



      At the conclusion of the hearing, Judge Kaye Christian explained that she

would issue an order “appointing Mr. Gardner as the conservator of the person of

Edward T. Smith” to make “decisions with respect to his daily care, medical

decisions, and other decisions that are required for him to be made by a court-

appointed fiduciary.” On June 11, Judge Christian issued an order appointing Mr.

Gardner “conservator of the person of Edward T. Smith, ward, with full legal

powers to make medical decisions on the ward‟s behalf.”         The Certificate of

Appointment issued on August 11, 2010, stated that this appointment had been

made “pursuant to the provisions of D.C. Code, section 21-1506 et seq. (1967

ed.),” granting him “full legal powers to make medical decisions on behalf of the

ward.”



         In January 2011 Judge Wertheim ordered that the conservatorship of the

estate be terminated but “that the conservatorship of the person shall continue.”

That conservatorship of the person was effectively terminated when Mr. Smith

died in 2013.
                                          10


                                 D. Compensation



      Under the 1951 law, a committee was entitled to receive “a reasonable

compensation for services rendered by the committee not exceeding a commission

of 5 per centum of the amounts collected if and when disbursed.” D.C. Code § 21-

301 (1951).      This measure of compensation was not much different for

conservators appointed under the 1967 and 1981 laws. See D.C. Code § 21-1503

(1967); Mitchell v. Ensor, 412 F.2d 155, 160 (D.C. Cir. 1969) (a five percent

commission is permissible in determining reasonable compensation). Superior

Court Probate Rule 225 states that “[c]ompensation to a conservator . . . for

ordinary services shall be by commission which shall not exceed 5% of amounts

disbursed from the estate.”4 When the Guardianship Act was enacted in 1987, it

not only eliminated the percentage commission, but also established a fund for

compensation. D.C. Code § 21-2060 provides:



              (a) As approved by order of the court, any visitor,
              attorney, examiner, conservator, special conservator,
              guardian ad litem, or guardian is entitled to compensation

      4
         Subsections (c) and (e)(1) of Probate Rule 225 also permit additional
compensation for “extraordinary services” by fiduciaries and for attorney fees,
which may include “reasonable attorney‟s fees for preparing pleadings filed with
the Court and for other necessary legal services rendered to the fiduciary in the
administration of the estate.”
                                         11


             for services rendered either in a guardianship proceeding,
             protective proceeding, or in connection with a
             guardianship or protective arrangement. . . .
             Compensation shall be paid from the estate of the ward
             or person or, if the estate of the ward or person will be
             depleted by payouts made under this subsection, from a
             fund established by the District.

             (b) There is established within the General Fund of the
             District of Columbia a separate account to be known as
             the Guardianship Fund” (“Fund”) and to be administered
             by the court. There is authorized to be appropriated
             funds necessary for the administration of this section.



      Shortly after his appointment in 1998, Mr. Gardner recovered approximately

seven thousand dollars which belonged to the ward‟s estate.               Thereafter,

Mr. Gardner filed a series of petitions for compensation. Two of these petitions

were approved for the entire amounts requested and were paid from the ward‟s

estate. However, when ruling on one such request, the court limited Mr. Gardner‟s

compensation to a five percent commission on the disbursements that he made

from the estate, plus related costs, an amount also paid from the ward‟s estate. See

Super. Ct. Prob. R. 225 (a).



      On August 11, 2011, Mr. Gardner petitioned the court for compensation for

legal services rendered from June 7, 2010, through August 11, 2011. Because the

ward no longer had any assets, Mr. Gardner requested that the compensation be
                                          12


paid from the Guardianship Fund. See D.C. Code § 21-2060. Judge Wolf, relying

on Sullivan v. District of Columbia, 829 A.2d 221 (D.C. 2003), and In re Estate of

Bryant, 738 A.2d 283 (D.C. 1999), concluded that Mr. Gardner “may not be paid

from the Guardianship Fund in an „old law‟ case” and denied the petition without

prejudice “to leave open to counsel to apply further if he can come up with a way

to be lawfully paid.” Judge Wolf noted that “[t]he court has attempted to convert

old law cases to new law cases partly to prevent the apparent injustice to counsel

evident here,” but “[t]hat was not done successfully in this case, at least not yet.”



      Mr. Gardner filed two subsequent petitions requesting compensation, both of

which were denied. In denying Mr. Gardner‟s amended petition for compensation

for the period from April 7, 2009, through August 8, 2011, Judge Wolf stated that

“[w]hile the court agrees with counsel‟s interpretation of Estate of Bryant, it cannot

agree with counsel‟s other arguments to overcome Sullivan v. D.C.” (citations

omitted).5 Judge Wertheim denied Mr. Gardner‟s petition for compensation for the

period from August 9, 2011, through June 22, 2012, “for the [same] reasons set

forth in Judge Wolf‟s Orders entered Nov[ember] 17, 2011 and March 14, 2012.”

Mr. Gardner appeals from the denial of those two petitions, emphasizing that he

      5
        In Bryant, we specifically pointed out that we were not deciding whether
the Guardianship Act applied to “old law” cases. 738 A.2d at 284 n.2.
                                           13


was appointed after § 21-1501 had been repealed. Therefore, he argues, he was

appointed pursuant to the “new law” and was eligible to receive compensation

from the Guardianship Fund.6



                                  II.    Analysis



      The introductory language of the Guardianship Act instructs that “[t]his

chapter shall be liberally construed and applied to promote its underlying purposes

and policies.” D.C. Code § 21-2001 (a). However, “[n]othing in this chapter shall

affect any guardian or conservator appointed by the court upon a petition filed

prior to the effective date of this chapter.” D.C. Code § 21-2002 (c). This latter

provision does not necessarily apply to Mr. Gardner‟s appointment because, as we

explain below, he was properly regarded as a successor committee, not a guardian

or conservator. Moreover, the crucial appointment in this case, occurring in 2010,

did not occur “prior to the effective date of this chapter.”



       A. Mr. Gardner’s 1998 Appointment as Conservator of the Estate




      6
        A third appeal (13-PR-1034) has been held in abeyance pending the
outcome of these consolidated appeals.
                                         14


      Despite the language used by the Superior Court in naming Mr. Gardner

conservator of the ward‟s estate in 1998, he might have been more aptly described

as a successor committee. Mr. Perna had been appointed as a committee pursuant

to § 21-301 of the 1951 law. In 1964, Congress repealed the statutes which

authorized committeeships, but it provided a savings clause that stated “[n]othing

in this subsection shall be construed to affect any action taken prior to the date of

the enactment of this Act pursuant to any of the aforementioned subsections

repealed by this subsection.”     78 Stat. at 953-54.    Thus, it left Mr. Perna‟s

committeeship intact. When the law was amended in 1965 and again in 1981,

§ 21-564 (b) provided that in “cases in which a committee has heretofore been

appointed and the committeeship has not been terminated by court action, such

committee shall continue to act under the supervision of the [court] under its equity

powers.” Mr. Perna‟s committeeship was preserved notwithstanding the enactment

of the 1981 laws.



      When Ms. Taylor was appointed to replace Mr. Perna, she was effectively

appointed as successor committee.       She would have served under the same

authority as Mr. Perna; no steps had been taken to have her appointed conservator

(of the person or estate) under a different set of statutes. After Ms. Taylor‟s

appointment was vacated for failure to post a surety bond, Mr. Gardner was
                                        15


appointed to replace her, thereby becoming successor committee of the ward‟s

estate. As a successor committee, Mr. Gardner would be ineligible to receive

compensation from the Guardianship Fund; rather, according to the statutes in

place at the time of Mr. Perna‟s appointment, Mr. Gardner would only be eligible

to receive a five percent commission from the funds available in the ward‟s estate.

D.C. Code § 21-301 (1951).



      Probate Rule 225 is sometimes cited as an additional restriction on

compensation in “old law” cases. The commentary warns that “[n]o compensation

shall be awarded for supervision of a ward‟s person.” It goes on to say that

“[c]onservators and guardians serve as officers of the Court. There can be no

assurance in any given case that a fiduciary will receive compensation or

commission which the fiduciary considers adequate.”        For reasons explained

below, we do not think this rule precludes compensation for services performed

after the 2010 appointment.



      Superior Court Probate Rule 1 (d) states that Rules “201 through 212 shall

govern all proceedings instituted in the Probate Division of the Court involving

guardians of minors‟ estates or custodians of minors, conservators appointed in

proceedings filed before September 30, 1989, committees, and trustees.” The
                                        16


referenced rules are procedural in nature, and Rule 1 does not mention Rule 225,

which applies to the compensation of guardians of minors and conservators

appointed before 1989.      Moreover, Rule 225 itself does not mention the

compensation of committees. Nevertheless, the “spirit” of the rule may preclude

compensation from the Guardianship Fund for services performed as a successor

committee.



      B. Mr. Gardner’s 2010 Appointment as Conservator of the Person



      Although our decision in Sullivan is instructive, it does not clearly preclude

an award of compensation from the Guardianship Fund for the services

Mr. Gardner rendered as conservator of the person after his 2010 appointment.

The issue in Sullivan was whether the services rendered by the guardian ad litem,

who was appointed pursuant to Super. Ct. Civ. R. 17 (c) but after the enactment of

the “new law,” were of the type compensable from the Guardianship Fund.

Sullivan, 829 A.2d at 224. We concluded that counsel‟s service as guardian

ad litem to “ascertain information concerning [plaintiff‟s] mental condition” and

provide legal services to the plaintiff in two civil lawsuits was not compensable

from the Guardianship Fund because only a qualified examiner could have

assessed plaintiff‟s mental condition and the civil suits were not among the types
                                         17


of proceedings for which a guardian ad litem could be appointed and compensated

under the Guardianship Act. Id. at 226. The case thus is factually distinguishable.



      However, in Sullivan we did endorse two principles that must guide our

analysis of the instant case.      In order to receive compensation from the

Guardianship Fund, the appointment must have been made pursuant to the

Guardianship Act, and the appointee must have performed duties consistent with

his or her role as specified by the Act. Id. In other words, the appointment and

compensation is limited to only “specific types of proceedings.” Id.



      It is not clear that the court assigned Mr. Gardner the proper title because the

Guardianship Act does not provide for a “conservator of the person,” and

conservators appointed under that Act manage the estate of a protected individual.

See D.C. Code §§ 21-2051 to -2077. Nevertheless, at least some of the duties

performed by Mr. Gardner after the 2010 appointment appear to be those of a

guardian. The Guardianship Act provides that a “guardian of an incapacitated

individual is responsible for care, custody, and control of the ward.” D.C. Code

§ 21-2047. Examples of such duties include:



            (1) Becom[ing] or remain[ing] personally acquainted
            with the ward and maintain[ing] sufficient contact with
                                           18


             the ward to know of the ward‟s capacities, limitations,
             needs, opportunities, and physical and mental
             health; . . . (5) Report[ing] in writing the condition of the
             ward and of the ward‟s estate that has been subject to the
             guardian‟s possession or control, as ordered by the court
             on petition of any person interested in the ward‟s welfare
             or on any order of the court, but at least semiannually;
             (6) Mak[ing] decisions on behalf of the ward by
             conforming as closely as possible to a standard of
             substituted judgment or, if the ward‟s wishes are
             unknown and remain unknown after reasonable efforts to
             discern them, make the decision on the basis of the
             ward‟s best interests.



D.C. Code § 21-2047 (a).



      After the court appointed Mr. Gardner conservator of the person, his records

reflect that he made seven trips to New York to visit Mr. Smith from

November 2010 to August 2011 to determine Mr. Smith‟s needs and medical

condition in order to make informed medical decisions on the ward‟s behalf. This

is consistent with the duties of a guardian. In addition, he continued to prepare and

file reports and accountings and corresponded with the social worker overseeing

Mr. Smith‟s care. Therefore, at least some of the duties Mr. Gardner performed

fall into the category of those defined in the Guardianship Act, satisfying the

second principle identified in Sullivan.
                                         19


      Turning to the first principle described in Sullivan, it is less clear that

Mr. Gardner‟s appointment was made under the authority of the Guardianship Act.

The court did not identify its legal basis for making the appointment.          The

Certificate of Appointment stated that the appointment had been made pursuant to

§ 21-1506 (1967), a law which was no longer in effect and apparently was

inapplicable because it only applied to persons “with mental weakness not

amounting to unsoundness of mind.”7 Previous statutes were also inapplicable to

this appointment because the old guardianship statutes generally did not apply to

adults, and the old conservatorship statutes, in addition to being inappropriate for

managing those of “unsound mind,” were primarily reserved for the maintenance

of the estate, not of the person. D.C. Code §§ 21-101 to -182, -1501, -1503.



      The only apparent authority available in 2010 for appointing a “conservator

of the person” (more aptly, a guardian) for Mr. Smith was the Guardianship Act.

Both the trial court and the Assistant Deputy Register of Wills seemed to believe

that Mr. Gardner needed to have additional authority. Perhaps this appointment



      7
         It is uncontested that Mr. Smith was civilly committed in 1958 because he
had been diagnosed with chronic schizophrenia (undifferentiated type), which led
to the decree that he was of “unsound mind.” Mr. Gardner‟s reports indicate that
Mr. Smith continued to “suffer[] from NSC schizophrenia” in 2013.
                                        20


was not legally pristine because the intervention petition had been dismissed. 8

However, Mr. Smith was already a ward of the court, and the Assistant Deputy

Register of Wills had orally requested the appointment of a conservator of the

person with authority to make medical decisions. Thereafter, Mr. Gardner acted in

good faith under the directives of the court to carry out his duties as, in effect,

Mr. Smith‟s guardian.



      Technical flaws in an appointment of this type are addressed by our decision

in Orshansky, where this court said that “whether a fiduciary appointed by the

probate court is due compensation from the subject‟s estate under the Guardianship

Act does not depend on whether the probate court‟s appointment was in error.

Service in good faith pursuant to court order is compensable, regardless of whether

the probate court erred in making the appointment.” In re Orshansky, 952 A.2d
199, 210 (D.C. 2008). If the payout for the services rendered would deplete the

estate, “payment is made from the Guardianship Fund.” Id.



      We therefore conclude that Mr. Gardner‟s 2010 appointment as conservator

of the person is properly construed to have been made pursuant to the

      8
        In addition, one might reasonably ask whether such an appointment should
have been sought in New York, where Mr. Smith had resided for some time. See
D.C. Code § 21-2021 (territorial application of Guardianship Act).
                                         21


Guardianship Act. Thus, if there are no longer funds available in the ward‟s estate

to compensate Mr. Gardner, he is eligible to receive compensation from the

Guardianship Fund for services rendered after his appointment in 2010 as

conservator of the person. Such payment would be entirely consistent with the

purposes for which the Guardianship Fund was established. That of course does

not mean that Mr. Gardner is entitled to compensation from the Fund in the

amounts requested, but this is a question for the trial court to answer. See District

of Columbia Metro. Police Dep’t v. Stanley, 951 A.2d 65, 67 (D.C. 2008) (“[F]ee

petitions raise factual questions . . . [and] should presumptively be addressed first

at the trial court level.”).



       Our study of this record raises many questions about whether the mental

status of Mr. Smith should have been reexamined over the years and whether the

new appointment of Mr. Gardner was accomplished without regard to many

procedural requirements of the Guardianship Act. See notes 3 and 8, supra.

However, no one has questioned whether Mr. Smith‟s rights were honored, and

any such issues have been mooted by his death. Therefore, we have addressed

only the question presented to us.
                                          22


                                   III.    Conclusion



      The judgments on appeal are hereby reversed, and these cases are remanded

to the Superior Court with instructions to consider the petitions for compensation

anew and determine whether Mr. Gardner is entitled to payment from the

Guardianship Fund for the various services he provided following his appointment

as conservator of the person in 2010.



                                                  It is so ordered.